DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-20 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claim 1, the closest prior art is Morsy-Osman et al; (US 2021/0234616). Regarding claim 1, Morsy-Osman discloses an optical full-field transmitter for an optical communications network,(an optical transmitter with laser 110 with intensity modulator and phase modulator, see figure 2e; (Equivalent to Applicant’s figure 1) the transmitter comprising: a primary laser source configured to provide;(laser for transmitting the laser signal, see figure 2e) a first intensity modulator ;(first intensity modulator (IM), see figure 2e; (Equivalent to Applicant’s figure 1) in communication with a first amplitude data source, the first intensity modulator configured to implement amplitude modulation to output a first amplitude- modulated optical signal from the laser signal; (first intensity modulator (IM) in communication with amplitude data source RF1 to output an amplitude modulated signal, see figure 2e; (Equivalent to Applicant’s figure 1) and a first phase modulator (first phase modulator (PM), see figure 2e; (Equivalent to Applicant’s figure 1) in communication with a first phase  (first phase modulator (PM), in communication with phase data source RF3 and the output intensity (amplitude) modulated signal, see figure 2e; (Equivalent to Applicant’s figure 1) the first phase modulator configured to implement phase modulation on the first amplitude-modulated optical signal output a first two-stage full-field optical signal, (the phase modulator (PM) for outputting the optical signal, see figure 2e; (Equivalent to Applicant’s figure 1).

However regarding claim 1, the prior art of record fails to disclose wherein the primary laser source has a structure based on a III-V compound semiconductor, wherein the amplitude modulation by the first intensity modulator is orthogonal to the phase modulation by the first phase modulator, and wherein the primary laser source, the first intensity modulator, and the first phase modulator are integrated together onto a single chip architecture.


The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.
Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Zhang et al; (US 10944478) discloses an injection locked transmitter for optical communication network with a master seed laser and at least one slave laser having resonator frequency, see 15.

b. Slavik et al; (US 2015/0249504) discloses master and one or more slave lasers wherein the one or more slave lasers are phase locked with the master signal, see figures 1,2.

c. Zhu et al; (Narrow-linewidth, tunable external cavity dual band diode lasers through InP/GaAs-Si3N4 hybrid integration – 2019 attached) discloses silicon nitride photonic integrated circuits generating narrow linewidth by using InP and GaAs gain chips, See Abstract. 

d. Billah et al; (Hybrid integration of silicon photonic circuits and InP lasers by photonic wire bonding – 2018 attached) discloses coupling of III-V light sources to the silicon photonic circuits along with optical modulators using photonic wire bonding, see figure 1a. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636